                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



Estela Mulugeta,                                          Civ. No. 19-2648 (SRN/LIB)
                              Plaintiff,

       v.                                                           ORDER

Aetna Insurance Company,
                              Defendant.



       Based upon the Report and Recommendation of United States Magistrate Judge Leo

I. Brisbois, and after an independent review of the files, records and proceedings in the

above-entitled matter, it is --

       ORDERED:

   1. This matter is DISMISSED without prejudice for lack of subject-matter

       jurisdiction; and

   2. Plaintiff Estela Mulugeta’s application to proceed in forma pauperis, [Docket

       No. 2], is DENIED as moot.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

                                               BY THE COURT:

DATED: December 20, 2019                       s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
